Title: To Thomas Jefferson from Abraham Bishop, 13 July 1804
From: Bishop, Abraham
To: Jefferson, Thomas



                  
                     
                        Sir
                     
                     Collectors Office New Haven July 13th. 1804.
                  
                  I have the honor to inclose an address from the Merchants in this district in behalf of Mr Peter Totten & am, Sir
                  with perfect respect Yr Obdt Servt
                  
                     Abm Bishop Collr.
                  


               